DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 2/22/22.

Allowable Subject Matter

Examiner's Statement of Reasons for Allowance/Examiner's Amendment/Comment:

Independent claim is interpreted based on Fig. 7E, Fig. 8 and associated specification disclosure specially PGPUB paragraph [0290]. The cited prior art failed to teach and suggest every limitation of the claims as presented. The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of independent claim(s) as a whole.

Following are the prior art made of record and not relied upon. These are considered pertinent to applicant’s disclosure.

Document Number
Date
Inventor Names
Classification
US-20040014202 A1
01-2004
King, Howard G.
G01N21/6428
US-20060038188 A1
02-2006
Erchak; Alexei A.
H01L33/36
US-20100056928 A1
03-2010
ZUZAK; Karel
A61B5/0071
US-20110237942 A1
09-2011
Zako; Tamotsu
A61B5/0077
US-20130211391 A1
08-2013
BenYakar; Adela
A61B18/20
US-20130294645 A1
11-2013
Sibarita; Jean-Baptiste
G06T7/11
US-20140005555 A1
01-2014
Tesar; John
A61B17/0218
US-20140163319 A1
06-2014
Blanquart; Laurent
A61B1/0684
US-20140267653 A1
09-2014
Richardson; John
H04N5/142
US-20150124430 A1
05-2015
Mehl; Oliver
F21V9/45
US-6291824 B1
09-2001
Battarbee; Harold D.
A61B5/0073


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

For the reasons above, claims 1-30 have been allowed and remain pending.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482